Case: 1:18-cv-08326 Document #: 153 Filed: 01/27/21 Page 1 of 1 PageID #:2596

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                               Eastern Division

Jorges Montes, et al.
                                         Plaintiff,
v.                                                         Case No.: 1:18−cv−08326
                                                           Honorable Jorge L. Alonso
MCT Transportation, LLC, et al.
                                         Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, January 27, 2021:


        MINUTE entry before the Honorable Jorge L. Alonso: A stipulation to dismiss has
been filed. This case is dismissed with prejudice. Status hearing set for 2/4/21 is stricken.
Civil case terminated. Notice mailed by Judge's staff (lf, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
